249 S.W.3d 277 (2008)
Dexter WALTON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89664.
Missouri Court of Appeals, Eastern District, Division Three.
April 8, 2008.
Timothy Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J, CLIFFORD H. AHRENS, J, and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Movant, Dexter Walton, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his plea counsel rendered ineffective assistance by misinforming him regarding whether he would *278 have been entitled to certain jury instructions if he went to trial.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).